Opinion filed May 21, 2009




                                                 In The


   Eleventh Court of Appeals
                                              ____________

                                        No. 11-08-00225-CR
                                            __________

                               FERNANDO ANDUJO, Appellant

                                                    V.

                                  STATE OF TEXAS, Appellee


                               On Appeal from the 70th District Court

                                          Ector County, Texas

                                    Trial Court Cause No. A-33,388


                               MEMORANDUM OPINION
          This is an appeal from a judgment adjudicating Fernando Andujo guilty of robbery. We
affirm.
          Originally, appellant entered a plea of guilty. Pursuant to the plea bargain agreement, the trial
court deferred his adjudication of guilt, placed appellant on community supervision for ten years, and
assessed a $2,500 fine. At the hearing on the State’s motion to adjudicate, appellant entered pleas
of true to six of the State’s seven allegations. The trial court found that appellant had violated the
terms and conditions of his community supervision, revoked his community supervision, adjudicated
his guilt, and imposed a sentence of confinement for twenty years. An appeal was not perfected.
Appellant filed an application for a writ of habeas corpus pursuant to TEX . CODE CRIM . PROC. ANN .
art. 11.07 (Vernon Supp. 2008) on the grounds that his court-appointed trial counsel provided
ineffective assistance by failing to perfect an appeal. The Court of Criminal Appeals granted
appellant an out-of-time appeal and returned him to “that time at which he may give a written notice
of appeal so that he may then, with the aid of counsel, obtain a meaningful appeal.” Ex parte
Andujo, No. AP-75960, 2008 WL 2673712 (Tex. Crim. App. July 2, 2008) (orig. proceeding).
Appellant then perfected this appeal.
       In his sole issue on appeal, appellant contends that the trial court erred when it “immediately
sentenced [him]” after adjudicating his guilt and, thereby, denied him “any opportunity to be heard
on the issue of punishment.” Appellant correctly cites Issa v. State, 826 S.W.2d 159 (Tex. Crim.
App. 1992), for the proposition that a separate hearing on punishment should be conducted after the
adjudication of guilt. Appellant acknowledges that in Issa error was preserved through the filing of
a motion for new trial. Appellant asks this court to extend the holding in Issa to the facts of his case
where neither an objection was made nor a motion for new trial was filed raising the failure to
conduct a separate hearing on punishment. Appellant contends that “fundamental fairness” demands
that this court do so. We disagree.
       Appellant’s contentions have not been preserved for appellate review. TEX . R. APP . P. 33.1.
In his application for writ of habeas corpus, appellant only raised his trial counsel’s effectiveness
concerning the perfection of an appeal. The Court of Criminal Appeals granted his application and
returned him to the point where he could perfect an appeal. Nothing in the Court of Criminal
Appeals’s opinion or action preserves this particular complaint of appeal. The issue is overruled.
       The judgment of the trial court is affirmed.




                                                               JIM R. WRIGHT
May 21, 2009                                                   CHIEF JUSTICE
Do not publish. See TEX . R. APP . P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.


                                                   2